Case 3:20-cv-00839-HEH Document 1-1 Filed 10/30/20 Page 1 of 1 PagelD# 7
JS 44 (Rev. 10/20)» TXND (Rev. 10/20) CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by locai rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet, (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

 

L. (a) PLAINTIFFS DEFENDANTS
Hoover & Strong, Inc. a/k/a Hoover and Strong, Inc. Bs Travelers Casualty and Surety Company of America, et al.
+ .
(b) County of Residence of First Listed Plaintiff N. Chesterfield, Va County of Residence of First Listed Defendant
(EXCEPT IN U.S. PLAINTIFF CASES) {IN ULS. PLAINTIFF CASES ONLY)

NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED,

 

 

(c) Attorneys (Firm Name, Address, and Telephone Number) Attorneys (if Known)
C. Thomas Brown, Es., Silver & Brown, 10621 Jones St, Thomas 8S. Garrett, Esq., Harman, Claytor, Corrigan &
#101, Fairfax, Va. 22030 Wellman, P, O, Box 70280, Richmond, Va, 23255
Il. BASIS OF JURISDICTION (Place an “X" in One Box Only) Wi. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
Oo | U.S. Government [3 Federal Question PTF DEF PTF DEF
Plaintiff (US. Government Not a Party) Citizen of This State 1 [E] 1 Incorporated or Principal Place Oh4 (a
of Business [1 This State
[2 U.S. Government bd 4 Diversity Citizen of Another State oO 2 [x] 2 Incorporated and Principal Place L] 5 Cs
Defendant (indicate Citizenship of Parties in Hem Hi of Business In Another State
Citizen or Subject of a [13 (7 3. Foreign Nation L]+« C6
Foreign Country

 

 

of Suit C

n

 

IV, NATURE OF SUIT tice an: ; __ Click here for. fate

   

ode Descri iptions

    
    

      
 

      

 

375 False Claims Act
376 Qui Tam (31 USC
3729%a))

 
  
   

422 Appeal 28 USC 158
423 Withdrawal
28 USC L57

     

110 Insurance
120 Marine
130 Miller Act

PERSONAL INJURY PERSONAL INJURY [_]625 Drug Related Seizure
340 Airplane 0 365 Porsonal Injury - of Property 21 USC 88]
315 Airplane Product Product Liability | _]690 Other

    
   
   

Cor

   
     
       
 
   
 
     
    
      
   
    
 

 
   
   

  

140 Negotiable Instrument Liability | 367 Health Cares 400 State Reapportionment
150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical [| 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 430 Banks and Banking
151 Medicare Act 330 Federal Empicyers’ Product Liability 830 Patent 450 Commerce
132 Recovery of Defaulted Liability Ll 368 Asbestos Personal 835 Patent - Abbreviated 460 Deportation
Student Leans 340 Marine lnjury Product New Drug Application 470 Rackelcer Influenced and
{Excludes Veterans) 345 Marine Product Liability [ ] 840 Trademark Corrupt Organizations
[[] 153 Recovery of Overpayment Liability PERSONAL FROPERTY ABOR So [_] 880 Defend ‘Trade Scerets [7] 480 Consumer Credit
of Veteran's Bonefits 330 Motor Vehicle 370 Other Fraud 710 Fair Labor Standards Act of 2016 (15 USC 1681 or 1692)
Ci 160 Stockholders’ Suits 355 Motor Vehicle 376 Truth in Lending Act | 485 Telephone Consumer
[_] 190 Other Contract Product Liability [_] 380 Other Personal 1720 Labor/Management E Protection Act
195 Contract Product Liability ] 360 Other Personal Property Damage Relations 36 HIA a 39511 490 Cable/Sat TY
196 Franchise Injury O 385 Property Damage mae Railway Labor Act 862 Black Lung (923) 8560 Sccurities/Commodities/
362 Personal Injury - Product Liability 751 Family and Medical 863 DIWC/DIWW (405(g)) Exchange
_ Medien! Malpractice Leave Act 864 SSID Tithe XVI |_| 890 Other Statutory Actions
a HSONER Piel Se) |799 Other Labor Litigation 865 RSI (405(g}) Hi} 891 Agricultural Acts

    
   
    

     
  

 
    

893 Environmental Matters
A CS. | | 895 Freedom of Information
870 Taxes (U.S, Pkaintiff Act

791 Empioyce Retirement
Income Security Act

Habeas Corpus:
|_| 443 Alien Detainee

| | 440 Cher ‘Civil Righis
441 Voting

|__| 210 Land Condenmation "
| | 220 Forcelosure

 
   

         
  
  
 
 
 
 

230 Rent Lease & Ejectment 442 Employment |_| 510 Motions to Vacate
240 Torts to Land 443 Housing? Sentence or Defendant) 896 Arbitration
245 Tort Product Liability Accommodations |_| 530 General 871 IRS—Third Party 899 Administrative Procedure

|_| 535 Death Penalty

Other:
540 Mandamus & Other

26 USC 7609 Act/Review or Appeal of

Agency Decision
”] 950 Constitutionality of

290 All Other Real Property — [__] 445 Amer. w/Disabilities -
Erapleyment
|} 446 Amer, w/Disabilitics -[T]

  

” |46 Naturalization Application
465 Other Immigration

     

 

 

 

 

Other || 556 Civil Rights Actions State Statutes
| 448 Education |_| 555 Prison Condition
|” ] 360 Civil Detainee -

Conditions of

Confinement
V¥. ORIGIN (Place an “X” in One Box Only)
ry 1 Original [x]2 Removed from Ol 3. Remanded from 0 4 Reinstated or Cc 5 Transferred from 6 Mulltidistrict oO & Multidistrict

Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -

(specify) Transfer Direct File
Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
28 U.S.C. sections 1332 and 1441(a)

Brief description of cause:
insurance coverage dispute

 

VI. CAUSE OF ACTION

 

 

 

VII. REQUESTED IN [1 CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cy.P, JURY DEMAND: [yes [No
VIII. RELATED CASE(S) see a
IF ANY (Bee mnsiructions): non DOCKET NUMBER

 

 

 

Le a
DATE SIGNATURE ‘OR ERECQRD
10/30/2020 -

FOR OFFICE USE ONLY VA
RECEIPT # AMOUNT PPLYING IFP JUDGE MAG. JUDGE

qe.

 
